Case:15-04841-MCF13 Doc#:101 Filed:12/05/19 Entered:12/05/19 15:51:26                Desc: Main
                           Document Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO

     IN RE:

     JULIO AGOSTO CUEVAS
                                                         CASE NO. 15-04841-MCF13
     TERESA LUGO DIEPPA
                                                         CHAPTER 13
      Debtors


     Reverse Mortgage Solutions, Inc.

     Secured creditor



                                      AGREED ORDER


  TO THE HONORABLE COURT:

         Come now, Debtor and Reverse Mortgage Solutions, Inc., (“RMS”), secured

  creditor, represented by the undersigned attorneys, respectfully pray and state as follows:

         Whereas: RMS is a secured creditor by virtue of a perfected mortgage that

  encumbers a real property located at CC-37 18th St. Villas Guadalupe, Caguas, Puerto

  Rico 00725.;

         Whereas, RMS filed secured claim in the above captioned case. The security for

  this claim consists of a duly recorded mortgage over a the property mentioned above;

         Whereas, RMS filed secured proof of claim asserting the indebtedness of the

  Debtors regarding the property;

         Whereas, the herein parties, and with the interest in expediting uncontested matters,

  have agreed to filed this agreement pursuant to the following,
Case:15-04841-MCF13 Doc#:101 Filed:12/05/19 Entered:12/05/19 15:51:26              Desc: Main
                           Document Page 2 of 3



                                  Terms and Conditions

         1.    The Preamble forms an integral part of the foregoing agreement.

         2.    The parties recognize and admit that RMS holds a perfected security interest

  over the real property of the estate described in the Preamble.

         3.    Debtor agrees and recognizes the arrears and total amount owed is

  $2,838.27 (without including legal fees) and proposes to cure all post-petition arrears as

  follows:

         a.    Debtor will filed an Amended Plan to include the post-petition arrear

  amount of $2,838.27

         b.     RMS will file an Amended Proof of Claim to include the Post-Petition

  arrear amount.

         c.    Debtor further agrees to maintain current all future payment of insurance

  and property taxes. In the event that debtor hereinafter incurs in arrears of

  insurance and property taxes payments while the above referenced bankruptcy case is

  active, RMS will then be enabled to request entry of and order lifting the automatic

  stay by referencing this agreement with 21 day notice to debtor and his counsel.



         WHEREFORE the appearing parties pray from this Honorable Court to consider

  settlement, and to enter an Order approving the herein Settlement Agreement.
Case:15-04841-MCF13 Doc#:101 Filed:12/05/19 Entered:12/05/19 15:51:26                          Desc: Main
                           Document Page 3 of 3



                   NOTICE TO CREDITORS AND PARTIES IN INTEREST

      RESPONSE TIME REQUIRED BY LOCAL BANKRUPTCY RULE 9013-1(c)(1)

  Within fourteen (14) days after service as evidenced by the certification, and an
  additional three (3) days pursuant to Federal Rule of Bankruptcy Procedure 9006(f) if
  you were served by mail, any party against whom this paper has been served, or any
  other party to the action who objects to the relief sought herein, shall serve and file
  an objection or other appropriate response to this paper with the Clerk’s office of the
  U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other
  response is filed within the time allowed herein, the paper will be deemed
  unopposed and may be granted unless: (i) the requested relief is forbidden by law;
  (ii) the requested relief is against public policy; or (iii) in the opinion of the Court, the
  interest of justice requires otherwise.

         In San Juan, Puerto Rico, on the 5th day of December, 2019.

  FOR:                                               FOR:
  Reverse Mortgage Solutions Inc.
                                                     DEBTORS
  Francisco J. Cardona Esq.
  Attorney for RMS-
                                                     Attorney for Debtor(s)
  100 CLL Acuarela Street s.303
                                                     JOSE A LEON LANDRAU
  Guaynabo, PR 00969-0000
                                                     PO BOX 1687
  Tel.: (787) 988-7135
                                                     CAGUAS, PR 00726
  Fax No. (787) 724-1369
                                                     Tel. 787 746-7979
  E-mail: fcardona@rascrane.com
                                                     Fax : 787 744-4544
                                                     Email: jleonlandrau@yahoo.com
  By: /s/Francisco J. Cardona
                                                     By: /s/ JOSE A LEON LANDRAU, ESQ.
  USDC 230309
                                                     USDC 131506
  fcardona@rascrane.com
                                                     jleonlandrau@yahoo.com




                      CERTIFICATE OF ELECTRONIC FILING AND SERVICE

         I hereby certify that on this date copy of this Agreement has been electronically filed with the
  Clerk of the Court using the CM/ECF system which will send notification of such filing to: Jose Leon
  Landrau., attorneys for Debtors, Chapter 13Trustee, and all parties CM/ECF participant.


         This 5th day of December, 2019.
                                                               By: /s/Francisco J. Cardona Esq.
